    Case 19-34054-sgj11 Doc 238 Filed 12/11/19                  Entered 12/11/19 23:31:41            Page 1 of 3




 The following constitutes the ruling of the court and has the force and effect therein described.



  Signed December 9, 2019
______________________________________________________________________



BTXN 104b/105b (rev. 09/11)
                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS


In Re:                                                     §
Highland Capital Management, L.P.                          §    Case No.: 19−34054−sgj11
                                                           §    Chapter No.: 11
                                        Debtor(s)          §


                              ORDER FOR ADMISSION PRO HAC VICE
     The Court, having considered the Application for Admission Pro Hac Vice of Jeffrey N. Pomerantz, to
represent Highland Capital Management, L.P., related to document #190, ORDERS this application be:

    Granted − The Clerk of the District Court for the Northern District of Texas shall deposit the application fee to
the account of the Non−Appropriated Fund.

    Denied − The Clerk of the District Court for the Northern District of Texas shall return the admission fee to the
applicant.

                                               # # # End of Order # # #
        Case 19-34054-sgj11 Doc 238 Filed 12/11/19                          Entered 12/11/19 23:31:41                Page 2 of 3
                                               United States Bankruptcy Court
                                                Northern District of Texas
In re:                                                                                                     Case No. 19-34054-sgj
Highland Capital Management, L.P.                                                                          Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0539-3                  User: cbanks                       Page 1 of 2                          Date Rcvd: Dec 09, 2019
                                      Form ID: pdf012                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 11, 2019.
aty            +Jeffrey N. Pomerantz,   Pachulski Stang Ziehl & Jones LLP,
                 10100 Santa Monica Blvd., 13th Floor,   Los Angeles, CA 90067-4003

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 11, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 9, 2019 at the address(es) listed below:
              Bojan Guzina     on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               bguzina@sidley.com
              Edmon L. Morton    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               emorton@ycst.com
              Elizabeth Weller     on behalf of Creditor    Grayson County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Dallas County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Irving ISD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Rockwall CAD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Tarrant County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Allen ISD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Fannin CAD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Kaufman County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Coleman County TAD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Upshur County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Eric Thomas Haitz    on behalf of Debtor    Highland Capital Management, L.P. eric.haitz@katten.com
              Jaclyn C. Weissgerber    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors bankfilings@ycst.com, jweissgerber@ycst.com
              Jeffrey Kurtzman     on behalf of Creditor    BET Investments II, L.P. kurtzman@kurtzmansteady.com
              John J. Kane    on behalf of Creditor    CLO Holdco, Ltd. jkane@krcl.com,
               ecf@krcl.com;jkane@ecf.courtdrive.com
              Juliana Hoffman     on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               jhoffman@sidley.com, txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com
              Laurie A. Spindler    on behalf of Creditor    Allen ISD Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    Grayson County Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    Kaufman County Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    Dallas County Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
       Case 19-34054-sgj11 Doc 238 Filed 12/11/19            Entered 12/11/19 23:31:41        Page 3 of 3



District/off: 0539-3          User: cbanks                 Page 2 of 2                  Date Rcvd: Dec 09, 2019
                              Form ID: pdf012              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Laurie A. Spindler    on behalf of Creditor    Irving ISD Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    Tarrant County Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    City of Allen Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Linda D. Reece    on behalf of Creditor   Wylie ISD lreece@pbfcm.com
              Linda D. Reece    on behalf of Creditor   City of Garland lreece@pbfcm.com
              Linda D. Reece    on behalf of Creditor   Garland ISD lreece@pbfcm.com
              Mark A. Platt    on behalf of Interested Party    Redeemer Committee of the Highland Crusader Fund
               mplatt@fbtlaw.com, aortiz@fbtlaw.com
              Michael I. Baird    on behalf of Interested Party    Pension Benefit Guaranty Corporation
               baird.michael@pbgc.gov
              Michael Scott Held    on behalf of Creditor    Crescent TC Investors, L.P. mheld@jw.com,
               lcrumble@jw.com
              Phillip L. Lamberson    on behalf of Creditor    Acis Capital Management GP, LLC
               plamberson@winstead.com
              Phillip L. Lamberson    on behalf of Creditor    Acis Capital Management, L.P.
               plamberson@winstead.com
              Rakhee V. Patel    on behalf of Creditor    Acis Capital Management GP, LLC rpatel@winstead.com,
               lbayliss@winstead.com;achiarello@winstead.com
              Rakhee V. Patel    on behalf of Creditor    Acis Capital Management, L.P. rpatel@winstead.com,
               lbayliss@winstead.com;achiarello@winstead.com
              Sean M. Beach    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               bankfilings@ycst.com, sbeach@ycst.com
              United States Trustee    ustpregion06.da.ecf@usdoj.gov
                                                                                               TOTAL: 36
